DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-10 of U.S. Patent No. 10,906,017 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims encompass all of the limitations of the instant claims. Magnesium oxide as claimed in the patent is a metal oxide with the properties recited in the instant claims.
Claims 1-5 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,776,154 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims encompass all of the limitations of the instant claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the composite particle" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 2 only recites “a composite” and consistency of terms is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klausner (WO 2013/009600 A2). Corresponding US Application 2014/0291570 A1 is used in lieu for citation purposes.
Regarding claims 1 and 2, Klausner discloses an apparatus comprising: a reactor and a reactive material disposed within the reactor comprising first and second particles (paragraph 31). Klausner discloses that the first particles are iron oxides (paragraph 54) and the second particles are different inorganic oxides (paragraph 45). A metal oxide inherently releases oxygen when heated and the reaction of metal and oxygen is exothermic. A reactor inherently has an inlet and outlet.
Regarding claims 5 and 6, Klausner discloses that the first particles are present in an amount of about 5 to 100 wt% of the total particles (paragraph 44).
Regarding claim 7, Klausner discloses the particles are 100 nm are greater (paragraph 42).

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orava (US 2012/0234207 A1).
Regarding claims 1 and 2, Orava discloses an apparatus comprising: a reactor and a reactive material disposed within the reactor comprising first and second particles that are different metal oxides (paragraph 25). A metal oxide inherently releases oxygen when heated and the reaction of metal and oxygen is exothermic. A reactor inherently has an inlet and outlet.
Regarding claim 3, Orava discloses that the first particles are 15 to 40 microns (paragraph 20 and that the second particles are 0.33 nm to 1 micron (paragraph 38).
Claims 1, 2, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riman (US 2009/0142578 A1).
Riman discloses an apparatus comprising: a reaction device comprising a matrix (paragraph 5). Riman discloses that the matrix comprises a mixture of MgO and MnO2 (paragraph 31). Metal oxides inherently releases oxygen when heated and the reaction of metal and oxygen is exothermic. A reaction device inherently has an inlet and outlet. The melting point of MnO2 is less than that of MgO.

Suggestions for Compact Prosecution
The instant claims are rejected by three different references in various arts because the instant claims fail to positively recite features that specify the type of reactor that is being claimed. A “thermochemical reactor” is rather broad and found only in the preamble. The reactor does not recite much detail either: simply in inlet and outlet (which is inherent to all reactors). Applicant is suggested to amend at least claim 1 to recite what structural features are present in the apparatus for it to be a solar reactor as described in the instant specification. Further details of the materials utilized would further distinguish the claims as well. Simply reciting a metal oxide and properties relevant to all metal oxide is broad, too.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725